Citation Nr: 1452752	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-17 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to March 23, 2011, for the grant of service connection for psuedofolliculitis barbae to include based upon a finding of clear and unmistakable error (CUE) in a January 1987 rating decision that denied service connection for that condition.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1986.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Although the Veteran indicated that he desired a travel hearing before a member of the Board in his July 2012 VA Form 9, a review of the record reveals that he effectively withdrew this request.   In a subsequent May 2013 VA Form 9, the Veteran indicated that he no longer desired a hearing and that he wanted his claim transferred to the Board for adjudication.  As the Veteran has not requested a new hearing, the request for a hearing is hereby deemed withdrawn.  38 C.F.R. § 20.704.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this holding, and the fact that the Veteran has claimed as well as been diagnosed with different psychiatric diagnoses, to include specific claims for depression and PTSD, the issue with regard to entitlement to PTSD on the title page has been recharacterized, as listed above.

A review of the Veteran's Virtual VA paperless claims file revealed copies of VA outpatient treatment records.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  As to the denial of service connection for psuedofolliculitis barbae, the January 1987 rating decision contained CUE.  The Veteran's psuedofolliculitis barbae was undebatably incurred in service and currently diagnosed at the time of the 1987 rating decision.

2.  In a final decision issued in June 2008, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

3.  In a final decision issued in January 2010, the RO denied the Veteran's claim of entitlement to service connection for depression.
 
4.  Evidence added to the record since the final June 2008 and January 2010 rating decisions is not cumulative or redundant of the evidence of record at the time of the decisions and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD and depression.


CONCLUSIONS OF LAW

1.  The denial of service connection for psuedofolliculitis barbae in a January 1987 rating decision contained CUE; the criteria for service connection for psuedofolliculitis barbae were met.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD and depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the claims on appeal, because the claims are granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013).

Legal Criteria

CUE

A previous determination which is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed.   For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a three-part test to determine whether a prior decision was based on CUE: (1) either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

New and Material

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

CUE

The Veteran contends that he is entitled to an effective date earlier than March 23, 2011 for the grant of service connection for psuedofolliculitis barbae based upon CUE in a prior January 1987 rating decision.  To this effect, he has argued that his condition has existed since leaving military service and should be effective to his March 1986 original date of claim for service connection for psuedofolliculitis barbae, which he filed shortly after discharge.

A review of the Veteran's service treatment records shows that he was diagnosed and treated for psuedofolliculitis barbae in service.  In fact, the Veteran's DD Form 214 and personnel records show that his discharge from service was based on his psuedofolliculitis barbae.  The Veteran was discharged from service in February 1986.  He filed his claim for service connection of psuedofolliculitis barbae in March 1986.  The Veteran was provided with a VA examination in November 1986.  At this examination, the examiner noted the presence of papules on the Veteran's neck area.  A photograph of the Veteran's neck accompanied the examination.  He was not wearing a beard.  The examiner diagnosed the Veteran with "dermatitis" of the neck.

VA outpatient treatment records first reflect treatment for psuedofolliculitis barbae in March 2011.  In this record it was noted that the Veteran's condition was initially undetected due to the fact that he had a beard and the papules were not readily visible.

The Veteran was provided with a VA examination in April 2011.  Upon review of the claims file, interview with the Veteran, and physical examination, the examiner confirmed the Veteran's diagnosis of psuedofolliculitis barbae.  The examiner opined that the Veteran's condition was most likely caused by military service.  In support, the examiner noted that the Veteran was not shown to have a history or current presentation of psuedofolliculitis barbae upon entrance into military service.  However, he was treated several times during service for this condition and eventually discharged because of it.  The physical examination revealed hyperpigmentation throughout the beard area along the neck and previous lesions remained.  The examiner explained that post-service  treatment records from service discharge to present would not have shown this as an active condition due to the fact that the Veteran has worn a beard ever since he left military service.

The Veteran was provided with an additional VA examination in February 2012.  The diagnosis of psuedofolliculitis barbae was again confirmed.  No additional opinion was provided.

In a January 1987 rating decision, the RO denied entitlement to service connection for psuedofolliculitis barbae on the sole basis that the Veteran failed to report to a VA examination.  The Veteran's service treatment records were not available at that time.  Thereafter, in May 1987, the Veteran's entrance and exit examination reports were associated with the claims file.  Then, in April 2007, the Veteran's complete service treatment records were associated with the file.  The Board finds that the correct facts, as the facts were known at that time, were not before the adjudicator in January 1987.  It is undebatable that the Veteran did in fact report to a VA examination in November 1986 that evaluated him for the very condition for which he had claimed.  The Board finds that had the error not been made, the outcome would have been changed.  The VA examination established via medical evidence 
that the Veteran did in fact have a skin condition affecting his neck that was similar to the psuedofolliculitis barbae for which he was treated in service, less than eight months earlier, and for which he was discharged from service.  

In view of the foregoing, the Board finds that it was undebatable that psuedofolliculitis barbae was incurred in service based upon the facts of record and law in effect at the time of the January 1987 rating decision.  To find otherwise would be reversible error.  See Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Consequently, that rating decision's denial of service connection for psuedofolliculitis barbae contained CUE.  But for the error of not considering the evidence of the November 1986 VA examination showing a currently diagnosed skin disorder of the neck, the decision would have been manifestly different, as service connection would have been granted based upon the fact that the Veteran was treated for this condition in service, filed for service connection complaining of this condition less than a month after service discharge, and shown to have a current disability upon VA examination shortly thereafter.  Therefore, the prior denial of service connection for psuedofolliculitis barbae is reversed.  Service connection for psuedofolliculitis barbae is granted as if it was awarded on the date of the January 1987 decision.

New and Material

The Veteran contends that he is entitled to service connection for PTSD.  To this effect, the Veteran has filed a claim to reopen a previously denied claim on this issue.

The Veteran initially filed a claim for service connection for PTSD in March 2007, claiming that such was based upon the stressors of the death of his sister and being confined to a military brig while in service.  The evidence at the time of the adjudication of the Veteran's claims in a June 2007 rating decision consisted of service treatment records, service personnel records, VA outpatient treatment records showing treatment for psychosis, bipolar disorder, and drug abuse, and the Veteran's statements.  The June 2007 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service and there was no medical evidence showing any current diagnosis of PTSD based upon any verifiable stressors.

The Veteran subsequently filed a claim for reconsideration of the June 2007 rating decision on December 2007.  Additionally records considered by the RO at that time included recent VA outpatient treatment records showing continued treatment for bipolar disorder and psychosis.  A June 2008 rating decision continued to deny that claim again on the basis that service treatment records showed no complaints or diagnoses in service and there was no medical evidence showing any current diagnosis of PTSD based upon any verifiable stressors. 

In May 2009, just one month prior to the finalization of the June 2008 rating decision, the Veteran again filed a claim for service-connection for depression.  The evidence at the time of the adjudication of the Veteran's claim in a January 2010 rating decision consisted of service treatment records, service personnel records, VA outpatient treatment records showing treatment for schizoaffective disorder, and the Veteran's statements.  The January 2010 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service and there was no medical evidence showing any current diagnosis of depression, as VA outpatient treatment records only showed symptoms of depression in conjunction with his diagnosed psychosis, bipolar disorder, and schizoaffective disorder.

The January 2010 decision is the last final decision prior to the Veteran's March 2011 claim to reopen, which is the subject of the current appeal.  As the Veteran had until January 2011 to file an appeal before that claim was finalized and he did not submit any additional evidence or intent to appeal until March 2011, the Board finds that he must submit new and material evidence to reopen.  38 U.S.C.A. § 5108.

Since the January 2010 rating decision was finalized in January 2011, the Veteran has submitted additional VA outpatient treatment records showing a diagnosis of PTSD that has been found to be related to military sexual trauma as well as the Veteran's statements to this effect.  A May 2011 psychiatric evaluation diagnosed the Veteran with PTSD and opined that it was related to military sexual trauma.  The examiner noted that the Veteran first began to experience symptoms of depression and hallucinations at around the age of 8.  It was noted that the Veteran still continued to suffer from these symptoms.  While in the military, the Veteran alleges that he was sexually assaulted in the shower while he was housed in a military brig.  The examiner found that the Veteran reported distinct symptoms that are more consistent with a diagnosis of PTSD, such as recurring nightmares related to sexual trauma alleged in the military, intrusive memories of the event, anger-control issues, staying "on guard" and "nervous" around other people, and avoiding crowded stores and restaurants as well as the men's shower at the YMCA.  The Veteran also reported concentration and memory problems as well as issues with forming caring relationships with women.  The examiner found, based upon self-report and test findings that the Veteran appeared to be experiencing PTSD symptoms consistent with military sexual trauma in addition to his long-standing mood disorder and auditory hallucinations.  This evidence is new because it has not been previously considered.  It is also material because it addresses the issues, current disability and in-service stressor, that were previously unknown at the time of the January 2010 rating decision.  As the VA outpatient treatment records showed the presence of a diagnosed condition of PTSD as well as the relationship of such to the Veteran's allegations of military sexual trauma, this at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  In short, the finding of new and material evidence is supported.  As new and material evidence has been received, the claim is reopened.  The Veteran's appeal to this extent is allowed.


ORDER

The request to reverse the January 1987 decision to the extent it denied service connection for psuedofolliculitis barbae, on the basis of CUE, is granted; service connection for psuedofolliculitis barbae is granted as if it was awarded on the date of that decision.

New and material evidence having been received, the claim of entitlement to service connection for PTSD and depression is reopened; the appeal is granted to this extent.  


REMAND

The record reflects that the Veteran has been diagnosed with various psychiatric disorders over the years.  His disability picture is complex.  Thus, the Board finds it necessary to obtain a VA examination with nexus opinion to determine all psychiatric disorders that are etiologically related to the Veteran's military service.  Updated VA treatment records should be obtained as well.


Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from January 2013 to the present.

2.  Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any identified psychiatric disorder.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate psychological tests deemed necessary should be administered.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  After reviewing all of the evidence, including STRs, personnel records, and all post service treatment reports, the examiner should provide a response to the following:  

(a) Regarding PTSD, the examiner is asked to opine on (i) whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran displayed any behavior in service that would be consistent with his claim of military sexual trauma or (ii) whether it is at least as likely as not (50 percent or greater probability) in the examiner's medical judgment that the alleged military sexual trauma occurred.  The examiner should consider and discuss the May 2011 VA mental health consult.  

If the examiner is of the opinion that the military sexual trauma occurred, the examiner should provide an opinion on whether the military sexual trauma is adequate to support the diagnosis of PTSD and whether the Veteran's symptoms are related to the military sexual trauma.
 
(b)  Regarding psychiatric disorders OTHER THAN PTSD, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing psychiatric disorder?  If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing psychiatric disorder WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting disability.

If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with a pre-existing psychiatric disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current psychiatric disorder is etiologically related to any symptomatology noted during such service?

If the examiner is unable to render an opinion without resorting to speculation in regard to the above questions, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


